Order, Supreme Court, Bronx County (Laura Douglas, J.), entered March 6, 2012, which, to the extent appealed from, denied the defendants-appellants ’ motion for a change of venue to Rockland County, unanimously affirmed, without costs.
Two of the drivers involved in a multivehicle accident that oc*625curred in Rockland County commenced actions in Bronx County, properly designating venue on the basis of the residence of one of the parties in the Bronx (CPLR 503 [a]). The motion to change venue of those actions to Rockland County was properly denied since the movants failed to show the nature and materiality of the anticipated testimony of the investigating police officer, or to provide adequate support for their assertion that she would be inconvenienced by having to testify in Bronx County rather than in Rockland County (see Yavner v Toal, 294 AD2d 244 [2002]; Morrison v Lawler, 290 AD2d 370, 370 [2002]). The affidavit of an out-of-state witness who did not indicate that he would provide material testimony also did not warrant a change of venue. Concur — Tom, J.P., Andrias, Friedman, Moskowitz and Renwick, JJ.